Exhibit 10.49
EXECUTION COPY
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT (“Amendment”) is made as of March 10, 2010 by and among (a)
NxStage Medical, Inc., a company organized and existing under the laws of
Delaware, United States of America (“NxStage Medical”), EIR Medical, Inc.
(“EIR”), a company organized and existing under the laws of Massachusetts,
United States of America, Medisystems Services Corporation (“Medisystems
Services”), a company organized and existing under the laws of Nevada, United
States of America, Medisystems Corporation (“Medisystems”), a company organized
and existing under the laws of Washington, United States of America, each as a
borrower hereunder (NxStage Medical, EIR, Medisystems Services, and Medisystems
being referred to collectively herein as the “Borrowers” and each as a
“Borrower”) and (b) Asahi Kasei Kuraray Medical Co., Ltd., a corporation
organized and existing under the law of Japan, as the lender hereunder
(“Asahi”).
RECITALS
     A. Asahi, the Borrowers and the Guarantors named therein are parties to a
Term Loan and Security Agreement dated as of June 5, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used herein without definition have the meanings assigned to
them in the Loan Agreement.
     B. The Borrowers have informed Asahi that they intend to enter into certain
revolving loan arrangements with Silicon Valley Bank and in connection therewith
have requested that the Loan Agreement be amended as set forth herein.
     C. Subject to certain terms and conditions, Asahi is willing to agree to
the same, as hereinafter set forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     I. Amendments to Loan Agreement.
     A. The definition of “Financing Documents” contained in Section 1.1(27) of
the Loan Agreement is hereby amended and restated in its entirety as follows:
“‘Financing Documents’ means this Agreement, the Note and the Intercreditor
Agreement, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.”
     B. Subpart (k) of the definition of “Permitted Liens” contained in
Section 1.1(58) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
“(k) Liens securing Debt permitted pursuant to subpart (k) of the definition of
Permitted Indebtedness (i) on assets other than Collateral, and (ii) until the
Release Date, on Collateral in favor of Silicon Valley Bank pursuant to the SVB
Loan Agreement.”
     C. Section 1.1 of the Loan Agreement is hereby amended by inserting the
following new definitions of “First Amendment Effective Date”, “Intercreditor
Agreement”, “Original Collateral”, “Release

 



--------------------------------------------------------------------------------



 



Date”, “Release Conditions”, “Restricted License”, “Silicon Valley Bank”, “SVB
Loan Agreement” and “Utterberg License” in proper alphabetical order:
“‘First Amendment Effective Date’ means March 10, 2010.”
“‘Intercreditor Agreement’ means that certain Intercreditor Agreement dated as
of March ___, 2010 by and between Asahi and Silicon Valley Bank, as the same may
be amended, modified and/or supplemented from time to time.”
“‘Original Collateral’ has the meaning given such term in Schedule 7.1 hereto.
“‘Release Date’ means the first date on which the Release Conditions have been
satisfied.”
“‘Release Conditions’ means (a) the receipt by Silicon Valley Bank of the
payment in full in cash or other immediately available funds of all obligations
under the SVB Loan Agreement and the documents executed in connection therewith,
the termination of the commitments of Silicon Valley Bank to make loans or
provide further financial accommodations to Borrower thereunder, and the release
and discharge of all liens in favor of Silicon Valley Bank securing same, and
(b) there shall be no other Lien on the Original Collateral, other than
Permitted Liens (excluding Permitted Liens described in clause (k)(ii) of the
definition thereof).”
“‘Restricted License’ is any material license or other agreement with respect to
which any Borrower is the licensee (a) that prohibits or otherwise restricts
such Borrower from granting a security interest in such Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of would interfere in any material respect with Asahi’s
right to sell any Collateral.”
“‘Silicon Valley Bank’ means Silicon Valley Bank, a California corporation, and
its successors and assigns.
“‘SVB Loan Agreement’ means that certain Loan and Security Agreement dated as of
March ___, 2010 by and among the Borrowers and Silicon Valley Bank, as the same
may be amended, modified and/or supplemented from time to time.”
“‘Utterberg License’ means that certain License Agreement by and between
Medisystems and DSU Medical corporation, a Nevada corporation, dated as of
June 1, 2007, as may be amended from time to time.”
     D. Section 4.8 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

  “4.8   Intellectual Property.         Each of the Borrowers owns and shall
own, is and will be licensed to use or otherwise has and will have the right to
use, all Intellectual Property that is necessary to its business and operations.
Each of the Borrowers shall, to the extent it determines, in the exercise of its
reasonable business judgment, that it is prudent to do the following:
(a) protect, defend and maintain the validity and enforceability of its
Intellectual Property; and (b) not allow any Intellectual Property necessary to
such Borrower’s business to be abandoned, forfeited or dedicated to the public
without

2



--------------------------------------------------------------------------------



 



      Asahi’s written consent. Upon Asahi’s request, NxStage Medical agrees to
provide Asahi a list of all issued patents and published patent applications
owned by NxStage Medical or any of its Subsidiaries. If any Borrower (i) obtains
any registered Intellectual Property, or any pending application for any of the
foregoing, or (ii) applies for any patent or the registration of any trademark,
in each case prior to the Release Date, then such Borrower shall, on a quarterly
basis, provide written notice thereof to Asahi and shall execute such
intellectual property security agreements and other documents and take such
other actions as Asahi shall reasonably request in its good faith business
judgment to perfect and maintain a perfected security interest in favor of Asahi
in such property. Prior to the Release Date, if any Borrower decides to register
any copyrights or mask works in the United States Copyright Office, such
Borrower shall: (x) provide Asahi with at least fifteen (15) days prior written
notice of such Borrower’s intent to register such copyrights or mask works
together with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Asahi may reasonably request to perfect and maintain a
perfected security interest in favor of Asahi in the copyrights or mask works
intended to be registered with the United States Copyright Office; and
(z) record any such intellectual property security agreement with the United
States Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Prior to the Release
Date, upon request, each Borrower shall provide to Asahi copies of all
applications that it files for patents or for the registration of trademarks,
copyrights or mask works, and will promptly provide Asahi with evidence of the
recording of the intellectual property security agreement necessary for Asahi to
perfect and maintain a first priority security interest in such property, in
each case in accordance with the Intercreditor Agreement. Prior to the Release
Date, each Borrower shall also provide written notice to Asahi within ten
(10) Business Days of entering or becoming bound by any Restricted License
(other than open source or over-the-counter software that is commercially
available to the public and other than the Utterberg License). Prior to the
Release Date, each Borrower shall make commercially reasonable efforts upon the
request of Asahi to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (1) any Restricted License (other than open
source or over-the-counter software that is commercially available to the public
and other than the Utterberg License) to be deemed “Collateral” and for Asahi to
have a security interest in it that would reasonably be expected to otherwise be
restricted or prohibited by law or by the terms of any such Restricted License,
whether now existing or entered into in the future, and (2) subject to the
Intercreditor Agreement, Asahi to have the ability in the event of a liquidation
of any Collateral to dispose of such Restricted License (other than open source
or over-the-counter software that is commercially available to the public and
other than the Utterberg License) in accordance with Asahi’s rights and remedies
under this Agreement and the other Loan Documents. Prior to the Release Date, to
the extent that Silicon Valley Bank requests pursuant to the SVB Loan Agreement
and obtains any such consents and/or waivers, each Borrower shall cause Asahi to
be included as a party or named as a beneficiary of any such consent or waiver
and shall cause Asahi to have rights and benefits thereunder that are
substantially similar to those given to Silicon Valley Bank.”

     E. The following new Section 4.11 is inserted into the Loan Agreement,
immediately following Section 4.10 thereof:



3



--------------------------------------------------------------------------------



 



  “4.11   Additional Requirements. The Borrowers shall deliver to Asahi the
following:     (a)   On or before the 45th day following the First Amendment
Effective Date, a fully-executed landlord consent in favor of Asahi with respect
to the Borrowers’ location at 439 South Union Street, 5th Floor, Lawrence,
Massachusetts and a fully-executed bailee waiver in favor of Asahi with respect
to the Borrowers’ warehouse at 1800 Waters Ridge Drive, Suite 100, Lewisville,
TX 75057. Further, prior to the Release Date, on or before the 45th day
following the First Amendment Effective Date, the Borrowers shall use
commercially reasonable efforts to deliver fully-executed landlord consents and
bailee waivers in favor of Asahi with respect to each of the Borrowers’
locations in existence on the First Amendment Effective Date with assets greater
than $250,000, as indicated on Exhibit A; and     (b)   Prior to the Release
Date, on or before the 180th day following the First Amendment Effective Date,
unless Silicon Valley Bank otherwise agrees not to require the account closures
or the control agreements specified below, (i) the Borrowers shall close all of
the deposit accounts owned by Medisystems Corporation at KeyBank National
Association, including without limitation, those deposit accounts numbered [**]
(all of such accounts, collectively, the “Key Accounts”), or (ii) a control
agreement over the Key Accounts in favor of Asahi, such control agreement to be
in form and substance substantially similar to any control agreement delivered
to Silicon Valley Bank in connection with the Key Accounts. (Asahi hereby
acknowledges and agrees that notwithstanding the provisions of Section 5.7
hereof and provided no Default or Event of Default shall have occurred and be
continuing, no control agreement shall be required with respect to the Key
Accounts during such 180 day transition period specified above). At all times
prior to the closure of the Key Accounts, the Borrowers shall immediately
transfer funds in the Key Accounts in excess of $250,000 in the aggregate to an
account with Silicon Valley Bank or another financial institution which has a
control agreement in favor of Asahi.”     F.   Section 5.7 of the Loan Agreement
is hereby amended and restated in its entirety as follows:     “5.7   Deposit
Accounts and Securities Accounts. No Borrower will, at any time prior to the
Release Date, directly or indirectly, establish any new Deposit Account,
Securities Account or commodity account (as such term is defined in the UCC)
without five (5) days prior written notice to Asahi. Prior to the Release Date,
for each Deposit Account, Securities Account or commodity account that any
Borrower at any time maintains, such Borrower shall cause the applicable bank or
financial institution at or with which any such account is maintained to execute
and deliver a control agreement or other appropriate instrument with respect to
such account to perfect Asahi’s Lien in such account in accordance with the
terms hereunder, which control agreement may not be terminated without the prior
written consent of Asahi. The provisions of the previous two sentences shall not
apply to (i) deposit accounts exclusively used for payroll, payroll taxes and/or
other employee wage and benefit payments to or for the benefit of any Borrower’s
employees and identified to Asahi by such Borrower as such, (ii) controlled
disbursement accounts held at Silicon Valley Bank; provided that each such
account has a daily balance of zero as of the end of each day, and (iii) any
account or accounts at which any Borrower maintains

4



--------------------------------------------------------------------------------



 



      an aggregate amount of up to One Hundred Thousand Dollars ($100,000) for
all such accounts at any time. Notwithstanding the foregoing, at all times prior
to the Release Date, Asahi agrees that (i) to the extent any Borrower maintains
any Deposit Account, Securities Account or commodity account with a financial
institution other than Silicon Valley Bank, such Borrower shall only be required
to provide and maintain control agreements for the benefit of Asahi if and to
the extent that the Borrower is required to provide and maintain such agreements
for the benefit of Silicon Valley Bank, and (ii) any control agreement executed
and delivered in favor of Asahi shall be in form and substance satisfactory to
Asahi in its reasonable discretion. In addition, from and after the Release
Date, no Borrower will, directly or indirectly, establish any new Deposit
Account or Securities Account without prior written notice to Asahi except for
(i) accounts used exclusively for payroll or other employment or tax related
payments, (ii) accounts holding cash collateral for letters of credit
contemplated by the definition of Permitted Liens, (iii) controlled disbursement
accounts held at Silicon Valley Bank; provided that each such account has a
daily balance of zero as of the end of each day, and (iv) other accounts holding
no more than $1,000,000 in the aggregate, of cash, Investment Property,
Securities or other assets. Asahi shall cooperate with the Borrowers (at the
sole cost and expense of the Borrowers) to terminate any control agreement to
the extent any Borrower is no longer required to maintain such control agreement
hereunder.”

     G. Section 7.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

  “7.1   Generally. As security for the payment and performance of the
Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, each Borrower hereby grants and pledges to
Asahi, for the benefit of Asahi, a continuing Lien on and security interest in,
upon, and to the personal property set forth on Schedule 7.1 attached hereto and
made a part hereof.”

     H. Section 7.2(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

      “(b) (i) Prior to the Release Date: No Collateral (other than (A) Field
Equipment maintained with any Borrower’s customers and/or end users of such
Field Equipment, and (B) other assets with a value of not more than $250,000 at
any location) shall at any time be in the possession or control of any
warehouse, consignee, bailee or any of any Borrower’s agents or processors
without prior written notice to Asahi. If any Borrower intends to deliver any
portion of the Collateral (other than (x) Field Equipment maintained with any
Borrower’s customers and/or end users of such Field Equipment, and (y) other
assets with a value of not more than $250,000 at any location) to a location,
and Asahi and such warehouseman, consignee or bailee are not already parties to
a warehouse, consignee or bailee agreement governing both the Collateral and the
location to which such Borrower intends to deliver the Collateral, then such
Borrower will use commercially reasonable efforts to deliver to Asahi a signed
warehouse, consignee or bailee agreement, as applicable, in form and substance
satisfactory to Asahi in its reasonable discretion, provided that prior to the
Release Date, Borrower shall only be required to provide warehouse receipts,
consignment agreements or bailee waivers (as applicable) for the benefit of
Asahi to the extent that such warehouse receipts, consignment agreements or
bailee waivers (as applicable) are required to be provided to Silicon Valley
Bank pursuant to the SVB Loan Agreement.

5



--------------------------------------------------------------------------------



 



      (ii) On and after the Release Date: No Collateral shall at any time be in
the possession or control of any warehouse, consignee, bailee or any of
NxStage’s agents or processors without prior written notice to Asahi and the
receipt by Asahi, if Asahi has so requested, of warehouse receipts, consignment
agreements or bailee lien waivers (as applicable) reasonably satisfactory to
Asahi prior to the commencement of such possession or control. NxStage shall,
upon the request of Asahi, notify any such warehouse, consignee, bailee, agent
or processor of the security interests and Liens in favor of Asahi created
pursuant to this Agreement and the Security Documents, instruct such Person to
hold all such Collateral for Asahi’s account subject to Asahi’s instructions
(or, in the case of any Permitted Lien on such Collateral, subject to the
instructions of the holder of such Permitted Lien in accordance with any
intercreditor agreement or subordination agreement executed by Asahi and the
holder of such Permitted Lien) and shall obtain an acknowledgement from such
Person that such Person holds the Collateral for Asahi’s benefit (and, in the
case of any Permitted Lien on such Collateral, for the benefit of the holder of
such Permitted Lien in accordance with any intercreditor agreement or
subordination agreement executed by Asahi and the holder of such Permitted
Lien).”

     I. Section 7.2(f) of the Loan Agreement is hereby amended by adding the
following at the end thereof:
“Prior to the Release Date, if any Borrower shall acquire a commercial tort
claim in excess of $250,000, such Borrower shall promptly notify Asahi in a
writing signed by the applicable Borrower of the general details thereof and
grant to Asahi in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Asahi. In addition, each Borrower shall
at any time and from time to time execute any further instruments and take
further action as Asahi may reasonably request to perfect or continue Asahi’s
Lien in the Collateral as contemplated by this Agreement.”
     J. The following new Section 7.4 is inserted into the Loan Agreement,
immediately following Section 7.3 thereof:

  “7.4   Release of SVB Priority Collateral. On the Release Date, Asahi’s
security interest in, and Liens on, any Collateral not constituting Original
Collateral shall automatically be released and Asahi’s Liens and security
interests shall automatically extend solely to the Original Collateral. Promptly
upon receipt from Borrowers of release and discharge documentation evidencing
the termination of SVB’s liens on the Collateral, as provided herein, in form
and substance reasonably satisfactory to Asahi, Asahi and, to the extent
applicable, the Borrowers shall enter into such documentation, including without
limitation, UCC termination statements, intellectual property filings, releases
and discharge documents, which are reasonably necessary to effectuate such
release, all at the sole cost and expense of the Borrowers. For the avoidance of
debt, Asahi and the Borrowers agree that the first priority perfected Liens on,
and security interest of Asahi in, the Original Collateral shall at all times
remain in full force and effect, notwithstanding any release by Asahi of the any
collateral which is not Original Collateral.”

6



--------------------------------------------------------------------------------



 



     K. The following new subparts (i), (j), (k) and (l) are hereby inserted
into Section 8.1 of the Loan Agreement immediately following Section 8.1(h)
thereof:

  “(i)   prior to the Release Date, there is, under the SVB Loan Agreement or
under any document executed in connection therewith, any default resulting in
the declaration by Silicon Valley Bank that all obligations under the SVB Loan
Agreement are immediately due and payable.     (j)   prior to the Release Date,
the Intercreditor Agreement shall for any reason be revoked or invalidated or
otherwise cease to be in full force and effect except in accordance with its
terms or as a result of Asahi’s bad faith or willful misconduct, any Person
(other than Asahi) shall be in material breach thereof or contest in any manner
the validity or enforceability thereof or deny that it has any further liability
or obligation thereunder except in accordance with its terms, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement or the Intercreditor Agreement.     (k)   the Borrowers fail
or neglect to perform or observe any obligation set forth in (i) the first
sentence of Section 4.11(a), or (ii) prior to the Release Date, in
Section 4.11(b).     (l)   prior to the Release Date, (i) the exercise of any
remedial action by Silicon Valley Bank with respect to any Deposit Account,
Securities Account or commodity account of a Borrower maintained at Silicon
Valley Bank, or (ii) the delivery by Silicon Valley Bank to any bank or
financial institution of a “Notice of Exclusive Control” or an “entitlement
order” (as such term is defined in Article 8 of the UCC) with respect to any
Deposit Account, Securities Account or commodities account of a Borrower.”

     L. Schedule 7.1 of the Loan Agreement is hereby amended and restated in its
entirety in the form of Schedule 7.1 attached hereto.
II. No Further Amendments. Except as specifically amended hereby, the Loan
Agreement and the other Financing Documents shall remain unmodified and in full
force and effect and are hereby ratified and affirmed in all respects, and the
indebtedness of each Borrower to Asahi evidenced thereby and by the Note is
hereby reaffirmed in all respects. On and after the date hereof, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”, or words of
like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as amended by this Amendment, and each reference in any of
the other Financing Documents or any other documents between any guarantor and
Asahi, to the Loan Agreement, “thereunder”, “thereof”, or words of like import
referring to the Loan Agreement shall mean a reference to the Loan Agreement as
amended by this Amendment.
III. Confirmation of Security. Each Borrower hereby grants and pledges to Asahi
(to the extent not previously granted), and hereby confirms and reaffirms such
Borrower’s grant and pledge to Asahi (to the extent previously granted) of, a
continuing Lien on and security interest in the Collateral, as set forth on
Schedule 7.1 after giving effect to this Amendment, as security for the payment
and performance of the Obligations. The Obligations of each Borrower to Asahi
including, without limitation, the liabilities and obligations of the Borrower
to Asahi under each of (i) the Loan Agreement, as amended hereby, and (ii) the
Note shall be secured by, and entitled to all benefits of, the Loan Agreement
and any other collateral granted by each Borrower to Asahi.

7



--------------------------------------------------------------------------------



 



IV. Certain Representations. As a material inducement to Asahi to enter into
this Amendment, each Borrower hereby represents and warrants to Asahi (which
representations and warranties shall survive the delivery of this Amendment),
after giving effect to this Amendment, as follows:
     A. The execution and delivery of this Amendment have been duly authorized
by all requisite corporate action on the part of such Borrower.
     B. The representations and warranties contained in Article 3 and
Section 7.2 of the Loan Agreement are true and correct in all material respects
on and as of the date of this Amendment as though made at and as of such date
(except to the extent that such representations and warranties expressly relate
to an earlier date), and except that attached hereto as Exhibit A is list of all
locations of Collateral of the Borrowers as of the date hereof. No Default or
Event of Default has occurred and is continuing.
     C. This Amendment constitutes the legal, valid and binding obligation of
each Borrower, enforceable against each in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights and remedies of creditors generally or the application of principles
of equity, whether in any action at law or proceeding in equity, and subject to
the availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right thereunder.
V. Conditions. This Amendment shall become effective on the first date on which
each Borrower shall have executed and delivered to Asahi (or shall have caused
to be executed and delivered to Asahi by the appropriate persons) the following:
     A. This Amendment;
     B. A fully-executed Intercreditor Agreement between Asahi and Silicon
Valley Bank, together with the acknowledgement of the Borrowers and the
Guarantors thereto;
     C. A fully-executed Intellectual Property Security Agreement, in form and
substance satisfactory to Asahi;
     D. Fully-executed control agreements with respect to the each of the
following Deposit Accounts, Securities Accounts and commodities accounts:

  (i)   Account number [**] owned by NxStage Medical, Inc. held at Silicon
Valley Bank;     (ii)   Account number [**] owned by EIR Medical, Inc. held at
Silicon Valley Bank;     (iii)   Securities account number [**] owned by NxStage
Medical, Inc. held at [**]; and     (iv)   Account number [**] owned by
Medisystems Corporation held at Silicon Valley Bank;

     E. UCC-3 Financing Statements for each Borrower which reflect the
description of the Collateral as listed on Schedule 7.1 after giving effect to
this Amendment;
     F. True and correct copies of any required consents and/or resolutions
authorizing the execution and delivery of this Amendment, which consents and/or
resolutions shall be in a form reasonably satisfactory to counsel for Asahi; and

8



--------------------------------------------------------------------------------



 



     G. Such other supporting documents and certificates as Asahi or its counsel
may reasonably request.
VI. Miscellaneous.
     A. The Borrowers agree to reimburse Asahi upon demand for all out-of-pocket
costs, charges, liabilities, taxes and expenses of Asahi (including reasonable
fees and disbursements of counsel to Asahi) in connection with the preparation,
negotiation, interpretation, execution and delivery of this Amendment and any
other agreements, instruments and documents executed pursuant or relating
hereto, including without limitation, any release and discharge documentation
required by Section 7.4 of the Loan Agreement. Costs, liabilities, taxes and
expenses paid under this Section VI.A shall not be subject to, or be deemed to
count against, the limitation set forth in Section 10.11(c) of the Loan
Agreement.
     B. This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
     C. This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, all of which counterparts shall together constitute one and the same
agreement. Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as an in-hand delivery of an original executed
counterpart thereof.
[The next pages are the signature pages.]

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Asahi and each Borrower have caused this Amendment to be
duly executed as a sealed instrument by their duly authorized representatives,
all as of the day and year first above written.

                  BORROWERS:       ASAHI:
 
                NxStage Medical, Inc.       Asahi Kasei Kuraray Medical Co.,
Ltd.
 
               
By:
  /s/ Robert S. Brown       By:   /s/ Yasuyuki Yoshida
 
               
Name:
  Robert S. Brown       Name:   Yasuyuki Yoshida
Title:
  Treasurer, Senior Vice President and Chief Financial Officer       Title:  
President
 
                EIR Medical, Inc.            
 
               
By:
Name:
  /s/ Robert S. Brown
 
Robert S. Brown            
Title:
  Treasurer            
 
                Medisystems Services Corporation            
 
               
By:
Name:
  /s/ Robert S. Brown
 
Robert S. Brown            
Title:
  Trea Yasuyuki Toshida surer            
 
                Medisystems Corporation            
 
               
By:
Name:
  /s/ Robert S. Brown
 
Robert S. Brown            
Title:
  Treasurer            

 



--------------------------------------------------------------------------------



 



CONSENT AND CONFIRMATION OF GUARANTORS
     Each of undersigned hereby consent to the foregoing Amendment to Term Loan
and Security Agreement, and confirm that its irrevocable guarantee in favor of
Asahi with respect to the Obligations of each Borrower to Asahi as set forth in
Article 9 of the aforementioned Term Loan and Security Agreement remains in full
force and effect in accordance with its terms.
     Dated as of March 10, 2010.

                  GUARANTORS:    
 
                Medimexico s. de R.L. de C.V.    
 
           
 
  By:
Name:   /s/ Jeffrey H. Burbank
 
Jeffrey H. Burbank    
 
  Title:   Chairman    
 
                NxStage Verwaltungs GmbH    
 
           
 
  By:
Name:   /s/ Jeffrey H. Burbank
 
Jeffrey H. Burbank    
 
  Title:   Managing Director    
 
                NxStage GmbH & Co. KG    
 
           
 
  By:
Name:   /s/ Jeffrey H. Burbank
 
Jeffrey H. Burbank    
 
  Title:   Managing Director    
 
                Medisystems Europe S.p.A,    
 
           
 
  By:
Name:   /s/ Jeffrey H. Burbank
 
Jeffrey H. Burbank    
 
  Title:   Sole Director    

 



--------------------------------------------------------------------------------



 



Schedule 7.1 – Collateral
The Collateral consists of all of the Borrowers’ right, title and interest in
and to the following, whether now owned or hereafter created, acquired or
arising, and all proceeds and products of the following, whether now owned or
hereafter acquired, wherever located:
1. All Intellectual Property, Equipment and Fixtures excluding FF&E.
2. All of the Borrower’s direct and indirect equity interests in its
Subsidiaries;
3. All of the Borrower’s rights in real estate owned or leased by the Borrower;
and
4. All of the Borrowers’ books relating to the foregoing, and all substitutions
for, additions, attachments, accessories, accessions and improvements to, and
replacements and cash insurance proceeds of, and all direct cash proceeds from
the sale of, any or all of the foregoing.
Notwithstanding the foregoing, the Collateral shall not include any licenses
which are now or hereafter held by NxStage Medical as licensee if such licenses
are not assignable or capable of being encumbered under the terms of the license
or other agreement applicable thereto (unless and solely to the extent that any
such restriction on assignment or encumbrance is ineffective under the UCC or
other applicable law), without the consent of the licensor thereof or other
applicable party thereto and such consent has not been obtained after using
commercially reasonable efforts to obtain such consent; provided, however, that
upon obtaining the consent of any such licensor or other applicable party to the
assignment or encumbrance of such license or other agreement, or upon the
termination or expiration of any such prohibition, such license shall
automatically be subject to the security interest granted in favor of Asahi
hereunder and become part of the Collateral.
Notwithstanding the foregoing, except as expressly set forth in Paragraph 4
hereof, the Collateral shall not consist of any of the products or proceeds of
the Collateral set forth in Paragraphs 1 through 3 above. Without limiting the
foregoing, the Collateral shall not include any Goods (other than Equipment),
Inventory, Accounts (other than Accounts constituting the direct cash proceeds
from the sale of any Intellectual Property), Deposit Accounts, Securities
Accounts, or cash of the Borrower or any products or proceeds of the foregoing.
All of the foregoing is sometimes referred to in the Agreement as the “Original
Collateral”.
In addition, to the extent not included in the granting clause set forth above,
from the date hereof until the Release Date, the Collateral consists of all of
each Borrower’s right, title and interest in and to all personal property and
other assets, whether now owned or hereafter created, acquired or arising,
wherever located and all proceeds and products thereof, whether now owned or
hereafter acquired, wherever located, including without limitation, the
following:
1. All Intellectual Property, all source code, all design rights which may be
available to such Borrower, all rights, but not any obligations, to sue for and
collect damages for use or infringement of the Intellectual Property rights
identified herein, and all amendments, renewals and extensions of any
Intellectual Property;
2. All Equipment (as defined in the UCC and including, without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing) and Fixtures;

 



--------------------------------------------------------------------------------



 



3. All of such Borrower’s direct and indirect equity interests in its
Subsidiaries;
4. All of such Borrower’s rights in real estate owned or leased by the Borrower;
5. All Goods;
6. All Inventory (as defined in the UCC, and including, without limitation, all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in progress and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above);
7. All Accounts (including health-care receivables);
8. All Deposit Accounts and Securities Accounts;
9. All contract rights and rights to the payment of money;
10. All leases, licenses and franchise agreements;
11. All General Intangibles (as defined in the UCC and including, without
limitation, all Intellectual Property, claims, income and other tax refunds,
security and other deposits, payment intangibles, contract rights, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), including
policies (including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind);
12. All commercial tort claims;
13. All documents, instruments (including any promissory notes) and chattel
paper (whether tangible or electronic);
14. All cash;
15. All letter of credit rights (whether or not the letter of credit is
evidenced by a writing);
16. All securities and all other investment property;
17. All supporting obligations and financial assets; and
18. All of each Borrower’s books and records relating to the foregoing and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to, and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

2



--------------------------------------------------------------------------------



 



Schedule A
LOCATION OF COLLATERAL

                              Name and Address of             Owned/Leased/  
Owner (if leased) or Third-   App.     Complete Address of   Operated by   Party
Operator (if operated   Collateral Borrower   Location   Third Party   by a
third party)   Value1
NxStage Medical, Inc. and Eir Medical, Inc.
  439 South Union St. 5th Floor
Lawrence, MA 01843   Leased   Heritage Place LLC c/o
Ozzy Property Management
3 Dundee Office Park B05
Andover, MA 01810   >$250,000
 
               
NxStage Medical, Inc.
  Osburn Hessey Logistics
(OHL)
475 Willard Drive
Sparks, NV 89434   Operated by Third
Party   Osburn Hessey Logistics
(OHL)
(Same as indicated
previously)   >$250,000
 
               
NxStage Medical, Inc.
  Kuehne & Nagel, Inc.
1800 Waters Ridge Drive, Suite 100
Lewisville, TX 75057   Operated by Third
Party   Kuehne & Nagel, Inc.
22 Spencer Street
Naugatuck, CT 06770   >$250,000
 
               
NxStage Medical, Inc. and Medisystems Corporation
  Serjio Lujan & Co., Inc.
14406 Industry Ave.
International Trade Center
Laredo, TX 78041   Operated by Third
Party   Serjio Lujan & Col, Inc.
14406 Industry Ave.
International Trade Center
Laredo, TX 78041   >$250,000
 
               
NxStage Medical, Inc. and Medisystems Corporation
  Fresnillo Industrial Park
Fresnillo, Zacatecas,
Mexico   Operated by Third
Party   Entrada Partners
236 Castano
San Antonio, TX 78209   >$250,000
 
               
NxStage Medical, Inc. and Medisystems Corporation
  MediMexico s. de R.L. de CV
Valle Imperial No 10523, Parq. IND. Valle Sur CP
22180 Tijuana Baja California
Baja California, Mexico   Leased2   Santa Maria Industrial Partners L.P.
Colonia del Valle #110
Oriente 2o Piso, Colonia del Valle
San Pedro Garza Garcia, N.L.
Mexico C.P. 66220   >$250,000

 

1   Approximate value of inventory, equipment or other property of Borrowers is
measured as of Jan. 2010.   2   Leased by Medimexico s. de R.L. de C.V.,
wholly-owned subsidiary of Medisystems Corporation.

 



--------------------------------------------------------------------------------



 



                              Name and Address of             Owned/Leased/  
Owner (if leased) or Third-   App.     Complete Address of   Operated by   Party
Operator (if operated   Collateral Borrower   Location   Third Party   by a
third party)   Value1
Medisystems Corporation and NxStage Medical, Inc.
  Kawasumi Labs (Navanakorn factory) Nava Nakorn Industrial Zone, 55/26 Moo-13
Phaholyothin Rd. Pratumtanee, Thailand 12120   Operated by Third
Party
(buys goods on
consignment)   Kawasumi Labs
(Same as indicated
previously)   >$250,000
 
               
 
  Kawasumi Labs
(Korat factory)
48 Mu 8, Ratchasima-Chok
Chai Road, Tambon
Tha Ang, Amphoe Chok,
Chai, Changwat
Nakhon Ratchasima,
Thailand 30190            
 
               
NxStage Medical, Inc.
  WCG-SFO
1801 Old Bayshore Highway
Burlingame, CA 94010-2428   Operated by Third
Party   National Logistics Group (Business unit of World
Courier Ground)
125 Whipple St
Providence, RI 02908   Total World Courier Ground:
> $250,000
 
               
NxStage Medical, Inc.
  WCG-ORD
1800 Elm Hurst Ave
Elk Grove Village, IL
60007   Operated by Third
Party   National Logistics Group (Business unit of World Courier Ground)
125 Whipple St
Providence, RI 02908    
 
               
NxStage Medical, Inc.
  WCG-BOS
6 Merchant St
Sharon, MA 02067-1637   Operated by Third
Party   National Logistics Group (Business unit of World Courier Ground)
125 Whipple St
Providence, RI 02908    
 
               
NxStage Medical, Inc.
  WCG-ATL
100 Pinnacle Way
Norcross, GA 30071   Operated by Third
Party   National Logistics Group (Business unit of World Courier Ground)
125 Whipple St
Providence, RI 02908    
 
               
NxStage Medical, Inc.
  Hot Shot Delivery, Inc
747 N. Shepard
Houston, TX 77270-1189   Operated by Third
Party   National Logistics Group (Business unit of World Courier Ground)
125 Whipple St
Providence, RI 02908    

2



--------------------------------------------------------------------------------



 



                              Name and Address of             Owned/Leased/  
Owner (if leased) or Third-   App.     Complete Address of   Operated by   Party
Operator (if operated   Collateral Borrower   Location   Third Party   by a
third party)   Value1
NxStage Medical, Inc.
  Hi Tech Mold & Tool
One Technology Drive West
Pittsfield, MA 01201   Operated by Third
Party   Hi Tech Mold & Tool
One Technology Drive West
Pittsfield, MA 01201   <$250,000
 
               
NxStage Medical, Inc.
  Acro-Matics Plastics
31 Jytek Part Leominster,
MA 01453   Operated by Third
Party   Acro-Matics Plastics
32 Jungle Road
Leominster, MA 01453   <$250,000
 
               
Medisystems
Services
Corporation
  101 Convention Center Drive Suite 850
Las Vegas, NV 89109   Leased   Nevada Holding Services, Inc.
Bank of America Center
101 Convention Center Drive Suite 850
Las Vegas, NV 89109   <$250,000
 
               
NxStage Medical, Inc.
  Fideltone Logistics 15600 S.
Blackburn Ave. Norwalk, CA 90650   Operated by Third
Party   Manna Freight Systems
2440 Enterprise Drive
Mendota Heights, MN 55120   < $250,000
 
               
NxStage Medical, Inc.
  Reiss Manufacturing Inc. 75 Mt Vernon Rd Englishtown, NJ 07726   Operated by
Third Party   Reiss Manufacturing Inc
PO Box 310
75 Mt Vernon Rd
Englishtown, NJ 07726-0310   < $250,000

3